Citation Nr: 0809101	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-31 803	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for skin rash of the groin, 
feet, and hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
June 1970. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that decision, in pertinent part, the RO denied reopening 
of the veteran's claim of service connection for skin rash of 
the groin, hands, and feet.  The veteran appealed that 
decision to the Board.  In a January 2007 decision, the Board 
concluded that new and material evidence had been received to 
reopen the claim and remanded the matter for additional 
development.  The service connection claim is now before the 
Board for further appellate consideration.  


FINDING OF FACT

There is competent and credible evidence that the veteran has 
had intermittent, but continuing, symptoms of skin rash of 
the groin, feet, and hands from service to the present, and 
there is medical evidence that relates these symptoms to 
current diagnoses of tinea cruris, tinea pedis, and 
dyshidrotic eczema.  


CONCLUSION OF LAW

Service connection for tinea cruris, tinea pedis, and 
dyshidrotic eczema is established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the claim of service 
connection for skin rash of the groin, feet, and hands.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service."). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In this case, the veteran served in Vietnam as a field 
artilleryman and served as a cannoneer and gunner in Vietnam 
from March 1969 through May 1970.  He has been granted 
service connection for bilateral hearing loss, tinnitus, and 
post-traumatic stress disorder (PTSD) related to his combat 
experiences.  In addition to these disabilities, the veteran 
is seeking service connection for skin rash of the groin, 
feet, and hands.  His service medical records do not include 
reference to treatment for any skin complaints, but the 
veteran reports that he received treatment in the field for 
his rash to his groin, feet, and hands by unit medics in the 
field.  At his service separation examination in June 1970, 
the examiner evaluated the veteran's skin as normal.  The 
veteran reports that after service he was treated for his 
skin problems by a private physician, but that physician has 
died and his records are not available.  

VA medical records show that a VA Agent Orange Registry 
examination in December 1986, the veteran complained of 
recurrent skin rash and reported that the problem began in 
Vietnam as "jungle rot" affecting initially the toes and 
feet and then the groin.  He said that several years after 
service the rash disappeared for a while but recurred on the 
feet and gradually spread to the legs, arms, and primarily 
the hands.  He said the rash had been present over the hands 
for the past five to seven years gradually improving with 
visits to a local dermatologist who told the veteran it was a 
fungus.  The veteran said he had been using creams and 
receiving injections.  The veteran said his hands itched 
severely and occasionally formed vesicles, which became 
purulent and broke.  On examination of the hands, the 
physician noted marginated erythematous/hyperpigmented 
excoriated plaques on the distal fingers, primarily.  He 
noted several isolated lesions over the arms, legs, and feet.  
The veteran was referred for a dermatology consultation.  

At the January 1987 VA dermatology consultation, it was noted 
that since 1981 the veteran had had episodes that lasted 
approximately four months and had recurred approximately five 
times.  The veteran reported that he would have lesions 
located primarily on the legs and buttocks, hands, arms, and 
occasionally the ears.  He reported he had been treated by 
his dermatologist with creams and steroid injections that 
only temporarily relieved his symptoms.  The physician noted 
areas of lichenified skin over the hands and legs with 
evidence of scaling, and evidence of excoriation.  The 
assessment was dyshidrosis eczema and tinea pedis.  A 
medicated cream was prescribed for the hands and legs with a 
different cream prescribed for the feet.  

At a VA examination in June 2006, the veteran gave a history 
of having developed an itching rash on the hands, feet, and 
the groin area in service while in Vietnam.  He said he was 
evaluated by field medics and was prescribed an ointment, but 
did not have any other evaluation in service.  He said he was 
treated with a cream by a private physician after service and 
eventually by a dermatologist, but could not get any of those 
records.  The veteran said he had last gotten an ointment 
from a private physician in 2004.  The veteran said the 
course of the disease had been constant even though there had 
been some improvement with resolution of the rash in the 
groin area but with recurrent episodes of an intensely 
pruritic and blistering rash on the hands and feet.  After 
examination, the diagnosis was recurrent eczematous 
dermatitis, which the physician said was not caused by or a 
result of exposure to herbicides in Vietnam.  

At a VA dermatology examination in May 2007, the physician, 
who has reported he reviewed the claims file, listed the 
veteran's medical dermatologic problems as:  tinea pedis, 
fungus of the feet, some tinea cruris treated with creams in 
the past, and dyshidrotic eczema on his arms and legs.  On 
examination, the physician stated that the veteran had signs 
of old tinea cruris and described accurately tinea pedis, but 
currently had no rash.  The physician said that as to 
dyshidroitc eczema, the veteran currently had two rashes on 
the inner right ankle and one patch on the outer left ankle.  
It was noted that the rashes had cleared up in the past after 
having been there for a while and then retuned.  The 
diagnosis was dyshidrotic eczema in the lower extremities, 
with small nummular patches about the size of a silver dollar 
and signs of old episodes with tinea cruris and tinea pedis, 
no current problems.  The physician said it is as likely as 
not that these symptoms are related to the symptoms the 
veteran has had in the past.  

On review of this evidence, the Board finds that the skin 
symptoms the veteran has reported are susceptible to lay 
observation, and they have been diagnosed at the most recent 
VA examination as tinea cruris, tinea pedis, and dyshidrotic 
eczema.  The veteran is certainly competent to report in-
service symptoms and the continuation of the symptoms of skin 
rashes over the years since service.  The Board finds the 
veteran to be a credible historian.  Resolving all doubt in 
favor of the veteran, the Board finds that the veteran's skin 
rashes started in service and have continued since then.  The 
Board therefore concludes that service connection is 
warranted for tinea cruris, tinea pedis, and dyshidrotic 
eczema.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  


ORDER

Service connection is granted for tinea cruris, tinea pedis, 
and dyshidrotic eczema.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


